Parker, J.,
after hearing counsel, expressed the opinion, that the proper construction of the recognizance was, that Mandigo should appear at the next court of sessions to be held in the city of Hudson, and not at the next court of sessions at which a jury should be summoned; that Mandigo was bound, therefore, by the recognizance, to appear at the March term, and not at the June term; that though the indictments had been sent to the March term for trial, no proceedings upon them had been had at that term, nor had any step been taken to continue the recognizance till the June term, and that therefore the default taken at the June term was irregular, and no evidence of a breach of the condition of the recognizance. Whereupon the jury, under the direction of the court, rendered a verdict in favor of the defendant.
Judgment for defendant.